Citation Nr: 0415900	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  96-20 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, in order to receive Dependency and Indemnity 
Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946, 
and from October 1947 to September 1965.  He died in July 
1979, and the appellant is his widow.

This case previously came to the Board of Veterans' Appeals 
(Board) from a June 1991 RO decision that denied DIC under 
the provisions of 38 U.S.C.A. § 1151, and from a November 
1998 RO decision that denied DIC based on claimed service 
connection for the cause of the veteran's death.  The case 
was remanded by the Board on multiple occasions, the last 
time in August 2003.  

As indicated below, the Board is taking favorable action on 
the claim for DIC based on claimed service connection for the 
cause of the veteran's death.  Thus the claim for DIC under 
the provisions of 38 U.S.C.A. § 1151 is considered moot and 
will not be addressed.


FINDINGS OF FACT

The veteran had nicotine dependence which started in service, 
and such service-related nicotine dependence caused or 
contributed to his fatal cardiovascular disease.


CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contributed to the veteran's death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Navy from May 1944 
to June 1946, and in the Army from October 1947 to September 
1965, at which point he retired based on 20 years of service.

The veteran's service medical records do not specifically 
mention cardiovascular disease.  At times he had chest pain 
which was generally associated with colds or coughing.  On 
treatment in May 1959 for coughing and chest pain, it was 
noted that he was a heavy smoker for 14 years.  In August 
1961, he complained of heartburn, but that was related to 
gastric etiology.  On his retirement examination in May 1965, 
his heart and vascular system were found to be normal.  

Post-service medical records show that on private treatment 
in August 1972, it was noted that the veteran had had 
coronary occlusion in May 1968, with chest pain since then 
and occasional angina on exertion.  

In July 1974, the veteran was admitted to a VA hospital for 
recent chest pains.  He gave a history of having had a heart 
attack in 1968, for which he was hospitalized at a naval 
hospital.  The diagnosis was organic heart disease, with 
probable arteriosclerotic heart disease, and a remote 
posterior myocardial infarction in 1968.  Risk factors 
included a 40 pack a year history of smoking.

In January 1977, the veteran had a splenectomy from trauma in 
a vehicle accident.  In November 19997, he underwent right 
inguinal hernia repair.

In May 1978, the veteran was admitted to a VA Medical Center 
(VAMC) where he underwent a right femoral popliteal bypass 
for symptoms of claudication due to occlusion of the right 
superficial femoral artery.  Angiography had shown an 
essentially normal peripheral vascular tree to the lower 
extremities except for a blockage in the superficial femoral 
artery.  Postoperatively he did quite well and could walk 
without difficulty.  He was discharged from the hospital in 
June 1978.  Later progress notes indicate that he had good 
relief of symptoms after the bypass surgery.  However, 
claudication persisted thereafter.

The veteran was admitted to a VAMC in January 1979 for 
treatment of symptoms of postoperative right femoral 
popliteal bypass associated with peripheral vascular 
occlusive disease.  Claudication problems with pain in his 
calves persisted through the remainder of 1979; pain would 
develop even when walking short distances.

In June 1979, the veteran underwent a VA examination.  The 
diagnoses included organic heart disease with remote 
myocardial infarction; and peripheral arteriosclerosis, 
manifested by deficient arterial pulsations in the feet and 
ankles, postoperative right femoral bypass.

In early July 1979, the veteran sought treatment from a 
private doctor, A. Bruce Junkin, M.D., because of chest pains 
that had started 3 to 4 days earlier. Records show that 
during examination in the doctor's office, he suffered 
cardiopulmonary collapse.  He was transported to a hospital 
emergency room, where an EKG showed ventricular fibrillation.  
After several hours of attempted cardiopulmonary 
resuscitation, the veteran died.  The diagnosis was death due 
to myocardial infarction.

According the the veteran's July 1979 death certificate, the 
immediate cause of his death was cardiac arrest, which was 
due to or as consequence of bypass surgery for claudication, 
which was in turn due to or as a consequence of 
arteriosclerotic vascular disease.  

After the veteran's death, the RO granted service connection 
and a noncompensable rating for flat feet with instability of 
both ankles, for accrued benefits purposes.  

Dr. Junkin wrote in June 1990 that the veteran died in July 
1979 from cardiac arrest.  The doctor stated that the cause 
of death was cardiovascular arrest, with atherosclerotic 
cardiovascular disease as an antecedent event.  He also 
remarked that the veteran had undergone vascular surgery on 
his right leg a year prior to his death, which could 
conceivably have been related to his cardiovascular disease 
and arrest.  

In June 1990, the veteran's widow (the appellant) filed a 
claim seeking DIC under 38 U.S.C.A. § 1151, on the theory 
that VA surgery had contributed to the veteran's death.  

In April 1996, the appellant filed a claim for DIC based on 
service connection for the cause of the veteran's death, 
under the theory that the veteran developed nicotine 
dependence in service which in turn led to his fatal 
cardiovascular disease.  In a number of statements since then 
she has described how the veteran developed a heavy cigarette 
smoking habit in the military and, despite efforts to quit, 
he continued with his tobacco dependence until he died.  He 
reportedly was smoking about 2 packs a day near the time of 
his death.  The appellant directed attention to recent 
studies which showed that cigarette smoking can lead to 
cardiovascular disease and other ailments.

A VA doctor reviewed the case in May 1998, relative to the 
claim for DIC under 38 U.S.C.A. § 1151, and essentially 
opined that VA treatment was not implicated in the veteran's 
death from heart disease.  A similar adverse VA medical 
opinion was provided in December 2001, regarding the claim 
for DIC under 38 U.S.C.A. § 1151.




II.  Analysis

The veteran's widow claims DIC based on service connection 
for the cause of the veteran's death.  The theory of such 
claim is that the veteran developed nicotine dependence in 
service, leading to cardiovascular disease from which he died 
years after service.  As to this claim, there has been 
adequate VA compliance with the notice and duty to assist 
provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

DIC may be paid to certain survivors of a veteran who died of 
a service-connected disability.  To establish service 
connection for the cause of the veteran's death, it must be 
shown that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for certain chronic 
diseases, such as arteriosclerosis, hypertension, and organic 
heart disease, which are manifest to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310.

A recent law and regulation prohibit service connection of a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during service.  However, this new law and 
regulation only apply to claims filed after June 9, 1998.  As 
the appellant filed her claim prior to that date, the new law 
and regulation are inapplicable to this case.  38 U.S.C.A. 
§ 1103; 38 C.F.R. § 3.300.

Under the legal authority in effect for the present claim, 
service connection may be granted for disease resulting from 
tobacco use in the line of duty during active service.  
VAOPGCPREC 2-93 (Jan 13, 1993).  In addition, if the veteran 
develops nicotine dependence during service, and that 
nicotine dependence is considered to be a proximate cause of 
disability manifested after service, service connection on a 
secondary basis may be granted.  VAOPGCPREC 19-97 (May 13, 
1997).  

The evidence in this case shows that during the veteran's 20 
years of active duty he was not specifically noted to have 
cardiovascular disease, although his service medical records 
mention he was a heavy cigarette smoker.  Based on his 
lengthy service, he retired from active duty in 1965.  
Although detailed records are not available, there are 
references to the veteran having had a myocardial infarction 
(heart attack) as early as 1968, just a few years after 
service.  Later medical records note continued heavy 
cigarette smoking, and the veteran was found to have 
generalized arteriosclerotic cardiovascular disease of both 
the heart and peripheral vessels.  He died in 1979 of a heart 
attack with underlying arteriosclerotic cardiovascular 
disease.  The veteran's widow has given a credible account of 
his nicotine dependence with heavy cigarette smoking from the 
time of his service until the time of his death.  She has 
also directed attention to well-publicized medical 
information that tobacco abuse can lead to cardiovascular 
disease.

After review of all the evidence, the Board finds that the 
veteran had nicotine dependence which began in service, and 
such caused or contributed to his fatal cardiovascular 
disease.  A disability incurred in or aggravated by service 
caused or contributed to the veteran's death.  Thus service 
connection for the cause of the veteran's death, as required 
for his widow to receive DIC, is granted.  The benefit-of-
the-doubt rule has been applied in making this decision.  
38 U.S.C.A. § 5107(b);.  Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990). 


ORDER

Service connection for the cause of the veteran's death, in 
order for his widow to receive DIC, is granted.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



